  Case 19-19679         Doc 31   Filed 02/18/21 Entered 02/18/21 09:58:33             Desc Main
                                   Document     Page 1 of 5



                        IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS

 IN RE:                                          ) CASE NO.: 19-19679
                                                 )
 ALEXIS BERNAL, JR.,                             ) CHAPTER 13
                                                 )
          Debtor.                                ) JUDGE: JANET S. BAER

                                     NOTICE OF MOTION
TO: See attached list

      PLEASE TAKE NOTICE that on March 5, 2021 at 9:30 a.m., I will appear before the
Honorable Janet S. Baer, or any judge sitting in that judge’s place, and present the attached Motion
to Modify the Automatic Stay for Lakeview Loan Servicing, LLC.

This motion will be presented and heard electronically using Zoom for Government. No
personal appearance in court is necessary or permitted. To appear and be heard on the motion,
you must do the following:

To appear by video, use this link: https://www.zoomgov.com. Then enter the meeting ID and
password.

To appear by telephone, call Zoom for Government at 1-669-254-5252 or 1-646- 828-
7666. Then enter the meeting ID and password.

Meeting ID and password. The meeting ID for this hearing is 160 731 2971 and the password
is 587656. The meeting ID and password can also be found on Judge Baer’s web page on the
court’s web site.

If you object to this motion and want it called on the presentment date above, you must file a
Notice of Objection no later than two (2) business days before that date. If a Notice of Objection
is timely filed, the motion will be called on the presentment date. If no Notice of Objection is
timely filed, the court may grant the motion in advance without a hearing.

        I, the undersigned Attorney, certify that I served a copy of this notice and the attached
motion on each entity shown on the attached list at the address shown and by the method
indicated on the list on February 18, 2021, at 5:00p.m.


                                               McCalla Raymer Leibert Pierce, LLC

                                               /s/Kinnera Bhoopal
                                               Kinnera Bhoopal
                                               ARDC# 6295897
                                               1 N. Dearborn Suite 1200, Chicago, IL 60606
 Case 19-19679        Doc 31      Filed 02/18/21 Entered 02/18/21 09:58:33      Desc Main
                                    Document     Page 2 of 5




                            NOTICE OF MOTION ADDRESSES

 To Trustee:                                             by Electronic Notice through ECF
 Glenn B Stearns
 801 Warrenville Road Suite 650
 Lisle, IL 60532

 To Debtor:                                              Served via U.S. Mail
 Alexis Bernal, Jr
 3n314 N Howard Ave
 Elmhurst, IL 60126

 To Attorney:                                            by Electronic Notice through ECF
 Corey Walters
 The Semrad Law Firm, LLC
 20 S. Clark 28th Floor
 Chicago, IL 60603

McCalla Raymer Leibert Pierce, LLC
Attorney For: Creditor
1 N. Dearborn Suite 1200
Chicago, IL 60602
(312) 346-9088
  Case 19-19679          Doc 31   Filed 02/18/21 Entered 02/18/21 09:58:33          Desc Main
                                    Document     Page 3 of 5



                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS

IN RE:                                          )   BANKRUPTCY CASE
                                                )
ALEXIS BERNAL, JR.,                             )   NO.: 19-19679
                                                )
         Debtor.                                )   CHAPTER 13
                                                )
                                                )   JUDGE: JANET S. BAER
                                                )

                   MOTION TO MODIFY THE AUTOMATIC STAY

         NOW COMES Lakeview Loan Servicing, LLC by and through its attorneys, McCalla

Raymer Leibert Pierce, LLC, and requests that the Automatic Stay heretofore entered on the

property located at 3N314 N Howard Ave, Elmhurst, Illinois 60126 be Modified stating as

follows:

   1.       On July 12, 2019, the above captioned Chapter 13 was filed.

   2.       On October 11, 2019, the above captioned Chapter 13 was confirmed.

   3.       Lakeview Loan Servicing, LLC services the first mortgage lien on the property

            located at 3N314 N Howard Ave, Elmhurst, Illinois 60126.

   4.       The Plan calls for the Debtor to be the disbursing agent for the post-petition mortgage

            payments directly to Lakeview Loan Servicing, LLC. Post-petition payments are

            $2,449.49.

   5.       The post-petition mortgage payments are due and owing for July 01, 2020. The

            default to Lakeview Loan Servicing, LLC is approximately $18,786.97 through

            February 2021, including a post-petition suspense balance of $808.95.

   6.       Attorney’s fees and costs for this motion are due in the amount of $1,038.00.

   7.       The plan is in material default.
Case 19-19679    Doc 31      Filed 02/18/21 Entered 02/18/21 09:58:33           Desc Main
                               Document     Page 4 of 5



 8.    Lakeview Loan Servicing, LLC continues to be injured each day it remains bound by

       the Automatic Stay.

 9.    Lakeview Loan Servicing, LLC is not adequately protected.

 10.   The property located at 3N314 N Howard Ave, Elmhurst, Illinois 60126 is not

       necessary for the Debtor's reorganization.

 11.   The Debtor has no equity in the property for the benefit of unsecured creditors.

 12.   Lakeview Loan Servicing, LLC services the loan on the Property referenced in this

       Motion. In the event the automatic stay in this case is modified, this case dismisses,

       and/or the Debtor obtain a discharge and a foreclosure action is commenced on the

       mortgaged property, the foreclosure will be conducted in the name of Lakeview Loan

       Servicing, LLC. Movant, directly or through an agent, has possession of the Note.

       The Note is either made payable to Movant or has been duly endorsed.

 13.   No cause exists to delay the enforcement and implementation of relief and

       Bankruptcy Rule 4001(A)(3) should be waived.
  Case 19-19679       Doc 31     Filed 02/18/21 Entered 02/18/21 09:58:33       Desc Main
                                   Document     Page 5 of 5



       WHEREFORE, YOUR MOVANT respectfully prays that the Automatic Stay on the

property located at 3N314 N Howard Ave, Elmhurst, Illinois 60126, be modified and that

Bankruptcy Rule 4001(a)(3) be waived as not applicable, and leave be granted to Lakeview Loan

Servicing, LLC to proceed with nonbankruptcy remedies including foreclosure, and for such

other and further relief as this Honorable Court deems just.



                                                     McCalla Raymer Leibert Pierce, LLC

                                          By:        /s/Kinnera Bhoopal
                                                     Kinnera Bhoopal
                                                     Illinois Bar No. 6295897
                                                     Attorney for Creditor
                                                     1 N. Dearborn Suite 1200
                                                     Chicago, IL 60602
                                                     Phone: (312) 346-9088
                                                     Fax: (312) 551-4400
                                                     Email: ILpleadings@mrpllc.com
